DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/04/2022 has been entered. Claims 1, 7, and 13 were amended, claims 6, 12, and 15 were canceled. Claims 1-5, 7-11 and 13-14 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 10/21/2021. 

Allowable Subject Matter
Claims 1-5, 7-11, and 13-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 7, and 13: the applicant amended claims 1, 7, and 13 to incorporate the limitations of canceled claims 6, 12, and 15, respectively, which were indicated in the Non-Final Office Action Dated 10/21/2021 to have an allowable subject matter. 

Claims 6, 12, and 15 were have an allowable subject matter for the following reasons:

    PNG
    media_image1.png
    493
    636
    media_image1.png
    Greyscale

Regarding claims 1-5, 7-11, and 13-14: the claims depend directly or indirectly from claims 1, 7, or 13; therefore allowed for the same reasons as applied above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665